Citation Nr: 0732695	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  02-05 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependentcy and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to a total disability evaluation due to 
individual unemployability due to service-connected 
disabilities (for accrued-benefits purposes only).

4.  Entitlement to special monthly compensation (SMC) at the 
aid and attendance rate (for accrued-benefits purposes only).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from September 1967 to July 
1969.  He died in October 2000  The appellant is the 
veteran's surviving spouse.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a December 2000 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The appellant testified before the undersigned at a Travel 
Board hearing at the RO in June 2007.  A transcript is of 
record in the claims folder.

The Board notes that all claims for DIC under the provisions 
of 38 U.S.C.A. § 1318 were previously the subject of a 
temporary stay, ordered in National Organization of Veterans' 
Advocates, Inc. [NOVA] v. Secretary of Veterans Affairs, 260 
F. 3d 1365 (Fed. Cir. 2001).  In a later decision in that 
litigation, NOVA v. Secretary of Veterans Affairs, 314 F.3d 
1373 (Fed. Cir. 2003), the stay was lifted, except for cases 
in which a survivor seeks to reopen a claim that was finally 
decided during the veteran's lifetime.  There is no 
indication that the appellant is seeking to reopen a 
previously denied claim; therefore, the stay is not 
applicable in the present case.


The issue of entitlement to a total disability evaluation due 
to individual unemployability (TDIU) based on service-
connected disabilities (for accrued purposes only) is herein 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action is required.  A decision concerning entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318 will be deferred 
pending the outcome of the remand.



FINDINGS OF FACT

1.  According to the veteran's death certificate, the the 
immediate cause of his death was gastric cancer, not due to 
or as a consequence of any other condition.  PTSD was listed 
as a significanr condition contributing to but not related to 
the cause of death.

2.  Gastric cancer was not present in service.  The veteran's 
only service-connected disability was PTSD, rated as 50 
percent disabling since September 1994.

3.  Gastric cancer was first manifested many years after 
service, and was not etiologically related to the veteran's 
service-connected PTSD.

4.  The veteran's service-connected PTSD did not cause or 
combine in any way to accelerate his death, nor did it render 
him materially less able of resisting the disease process 
causing his death.

5.  The veteran was not in need in aid and attendance of 
another person on account of PTSD (his only service-connected 
disability, during the months preceding his death.


CONCLUSIONS OF LAW

1.  Gastric cancer was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred, and 
was not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.307(a)(6)(iii), 3.309(e), 3.310 (2007).

2.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.312 (2007).

3.  The criteria for SMC at the aid and attendance rate (for 
accrued benefits purposes) have not been met.  38 U.S.C.A. 
§§ 1114(l), 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.350(b), 3.352(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In February 2002, the RO sent the appellant a letter 
informing her of the types of evidence needed to substantiate 
her claim and its duty to assist her in substantiating her 
claim under the VCAA.  The February 2002 letter informed the 
appellant that VA would assist her in obtaining evidence 
necessary to support her claim, and asked her to identify any 
such evidence and its location.  She was advised that it was 
her responsibility to send medical records showing that the 
veteran's death was related to his service or to a service-
connected disability, or to provide a properly executed 
release so that VA could request the records for her. 

The Board finds that the content of the February 2002 letter 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was advised of her 
opportunities to submit additional evidence.  Subsequently, a 
March 2002 SOC and an October SSOC each provided her with an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims.  In addition, it appears that all 
obtainable evidence identified by the appellant relative to 
her claim has been obtained and associated with the claims 
file, and that neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims 
herein are being denied, such matters are moot.

II.  Applicable law, factual background, and analysis

A.  Cause of death

The appellant has argued that the veteran's service-connected 
PTSD rendered him suspicious, reclusive, and irrational, and 
that because of this he had not sought appropriate medical 
help or followed medical advice for the treatment of his 
gastric cancer.  Because his PTSD symptoms had prevented him 
from obtaining treatment, she contends that service 
connection for the cause of his death should be awarded.

The veteran's death certificate shows that he had died in 
October 2000 of gastric cancer.  PTSD was listed as another 
significant condition contributing to death but not related 
to the cause of death.  

At the time of his death, the veteran was service-connected 
for PTSD, which had been evaluated as 30 percent disabling 
effective from March 25, 1992, through September 13, 1994, 
and as 50 percent disabling from September 13, 1994, to the 
date of his death on October 14, 2000.  

The veteran had been provided a psychiatric examination in 
July 1992.  He said that he could not tolerate what he 
referred to as "ignorant authority," and he stated that he 
preferred to isolate himself.  He was anxious and agitated, 
and demonstrated a short temper throughout the interview.  He 
had trouble containing his irritability and anger, and seemed 
to be irritated with the examiner as well.  His wife verified 
that he had violent mood swings, varying from depression to 
overt hostility.  He displayed no delusions or 
hallucinations, and there was no evidence of any psychosis.  
The examiner stated that his history of what appeared to be 
PTSD was manifested  mainly by a personality disorder with 
symptoms of a short temper, trouble with a startle response, 
difficulty tolerating people, and an inability to modulate 
his anger and to manage civilized feelings.  

Another VA psychiatric examination had been performed in 
September 1994.  Again the veteran noted that he hated 
"ignorant authority" and preferred isolation.  The mental 
status examination noted that he was anxious and agitated; he 
displayed a short temper during the interview.  During the 
interview, his mood swung from irritability to anger, and 
back to being fairly reasonable.  He had no delusions or 
hallucinations, and he was not psychotic.  He was irritated 
with the examiner, and with himself and his wife.  His memory 
was intact.  His insight was absent, but his judgment was 
fair.  The PTSD was assigned a Global Assessment of 
Functioning (GAF) score of 38.  

The Vet Center wrote in October 2000 that the veteran had 
been diagnosed with esophageal cancer in October 1999.  He 
had decided against chemotherapy and radiation, instead 
opting for surgery.  Another letter from the Vet Center in 
October 2000 noted that, a month prior to his cancer 
diagnosis, he had become more irritable and anxious.  His 
wife described him as wild and out of control.  His use of 
cannabis and alcohol had increased, as had his violent 
temper.  Prior to his diagnosis, he had also physically 
abused his wife.  He had reported increasing dreams of 
Vietnam; in fact, he had not wanted to take his night time 
medications because he was afraid to sleep.  His wife said 
that he had war-related hallucinations.  He had become 
increasingly agitated and withdrawn.  He also had more 
hypervigilance.  While he was no longer physically strong 
enough to beat her, he was emotionally abusive.  It was said 
that his symptoms of PTSD had become worse over the last 
years, with the symptoms being most significant since his 
cancer diagnosis the previous year.

In July 2002, a VA medical opinion was obtained.  The 
physician noted that the entire claims folder had been 
reviewed.  The veteran's cause of death, gastric cancer, was 
noted; there was no indication on the death certificate that 
his death was due to any other etiology.  The record had 
indicated that the cancer had appeared to have arisen or had 
been contiguous to an area of Barrett's esophagus.  Barrett's 
esophagus was thought by many to be a precursor of cancer, 
and the reviewer noted that, indeed, a risk for developing an 
adenocarcinoma in this area was rather high.  Barrett's 
either arises from a rest (probably means "nest") of 
abnormal columnar cells of intestinal etiology or migrating 
from the cardia of the stomach.  The reviewer stated that 
"[t]here is no evidence that this type of cancer is induced 
by the psychological condition, post-traumatic stress 
disorder."  The reviewer further noted that the veteran had 
been exposed to Agent Orange in Vietnam, but that "[r]eview 
of the established associations between Agent Orange exposure 
and certain medical conditions reveals, to date, no 
association between cancers of gastrointestinal etiology and 
Agent Orange exposure."  The examiner then stated that 
"[c]onsidering the above discussion, it appears that no 
relationship exists between the veteran's service-connected 
post-traumatic stress disorder and his gastric cancer, the 
ultimate cause of his demise."

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  When service connection is thus established for a 
secondary disorder, the secondary condition is considered a 
part of the original disability.  See id.

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra.  71 
Fed. Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.

Where a veteran has served for 90 days or more during a 
period of war and a malignant tumor becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause, it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The veteran previously indicated that he had served in 
Vietnam from July 1968 to July 1969, and his DD Form 214 
shows that his awards and decorations included the Vietnam 
Service Medal.

The law contains presumptions regarding disabilities claimed 
as due to Agent Orange.  The governing law provides that a 
"veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e), will be considered to 
have been incurred in service under the circumstances 
outlined in 38 C.F.R. § 3.307(a), even though there is no 
evidence of such disease during the period of service.  The 
specified diseases which have been listed therein include 
chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy (which 
means transient neuropathy that appears within weeks or 
months of exposure to a herbicide agent and resolves within 
two years of the date of onset), porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  38 C.F.R. § 3.307(a)(6), 3.309(e).  Moreover, the 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within one year after the 
last date on which the veteran was exposed to a herbicide 
agent during active service.  38 C.F.R. § 3.307(a)(6)(ii).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  Second, the veteran must be diagnosed, within 
the appropriate time period, with one of the specific 
diseases listed in 38 C.F.R. § 3.309(e).  See Brock v. Brown, 
10 Vet. App. at 162.  In addition, the U.S. Court of Appeals 
for the Federal Circuit has determined that a veteran is not 
precluded from establishing service connection for a non-
presumptive disease, with proof of actual direct causation by 
service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

After a careful review of the evidence of record, the Board 
finds that service connection for the cause of the veteran's 
death has not been established.  The available service 
medical records do not that show gastric cancer was present 
in service, and the first mention of gastric cancer was not 
noted until October 1999, many years after his separation 
from service.  Finally, while the veteran, having served in 
Vietnam, is presumed to have been exposed to herbicide agents 
during such service, there is no suggestion that his gastric 
cancer is related to that exposure.  It is not one of the 
disorders listed at 38 C.F.R. § 3.309(e) as being 
presumptively related to such exposure, and no medical 
evidence supports incurrence of his gastric cancer from such 
exposure.  Therefore, service connection for the cause of the 
veteran's death cannot be granted on either a direct or a 
presumptive basis.  

We acknowledge the appellant's contention that the veteran's 
service-connected PTSD either caused or contributed 
materially or substantially to cause his death.  A causal or 
etiological relationship between the veteran's service-
connected PTSD and the veteran's death from gastric cancer, 
which had its onset many years after service, has not been 
shown by the evidence.  In fact, a VA medical reviewer 
rendered an opinion in July 2002, after studying all the 
evidence of record, that there was no such causal or 
etiological relationship.  Despite the appellant's assertions 
that the veteran's PTSD symptoms had prevented him from 
receiving appropriate treatment for his gastric cancer, there 
is no objective evidence that the veteran's PTSD contributed 
to his death in any significant way.  The death certificate 
notes that PTSD contributed to, but was not related to his 
cause of death. 

Thus, while the Board is sympathetic to the appellant's 
assertions, there is no medical evidence to support her 
claim.  There is no indication that she has the requisite 
professional knowledge of medical principles that would 
permit her to render an opinion regarding matters involving 
medical diagnosis, causation, or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  We recognize that 
laypersons may be competent to aver or testify as to the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, No. 07-7029 (Fed. Cir. 
July 3, 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
cancer is a complex disorder which requires specialized 
training for a determination as to diagnosis and origin, and 
is therefore not susceptible of lay diagnosis or etiological 
analysis.  

Therefore, the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death.

B.  SMC at the aid and attendance rate

At the time of the veteran's death, he had a pending claim 
for SMC at the rate payable for the need of regular aid and 
attendance.  He had filed this claim in September 2000.  
Although his claim terminated with his death, the law sets 
forth a procedure for a qualified survivor to carry on, to a 
limited extent, a deceased veteran's claim for VA benefits by 
submitting a timely claim for accrued benefits.  38 U.S.C.A. 
§ 5121; see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
Thus, while the claim for accrued benefits is separate from 
the claim filed by the veteran prior to his death, the 
accrued benefits claim is derivative of the veteran's claim, 
and the appellant takes the veteran's claim as it stood on 
the date of his death.  See Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed. Cir. 1996); Jones v. West, 146 F.3d 1296 
(Fed. Cir. 1998).  Here, the appellant, the veteran's 
surviving spouse, is advancing essentially the same claim for 
SMC at the aid and attendance rate which was pending at the 
time of the veteran's death.

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits, due and 
unpaid for a period not to exceed two years (for deaths 
before December 16, 2003), to which the veteran was entitled 
at the time of his death under existing ratings or based on 
evidence in the file at the time of the veteran's death.  
38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000; Pub. L. No. 108-
183, § 104.  Also, under 38 U.S.C.A. § 5121(c), a claim for 
accrued benefits must be filed within one year after the date 
of death.  In this case, the veteran died in October 2000 and 
the appellant filed her claim in October 2000.  Thus, a 
timely claim for SMC at the aid and attendance rate for the 
purposes of accrued benefits has been submitted.  

According to the applicable criteria, special monthly 
compensation at the aid and attendance rate is warranted if 
one is blind or so nearly blind as to require the regular aid 
and attendance of another person; it may also be granted when 
service-connected disabilities interfere with the ability to 
undertake activities of daily living, to include maintaining 
ordinary cleanliness, adjusting prosthetic appliances, 
inability to feed or dress oneself, and the inability to 
protect oneself from the hazards and dangers incident to the 
daily environment.  Being "bedridden" is also a basis for a 
grant of benefits.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§§ 3.350(b), 3.352(a).

The evidence of record at the time of the veteran's death 
showed that he was service-connected for PTSD, evaluated as 
30 percent disabling from March 25, 1992, through September 
13, 1994, and as 50 percent disabling from September 13, 
1994, to October 14, 2000, his date of death.  There were no 
other service-connected disabilities.  His death certificate 
noted that his cause of death was gastric cancer.


The evidence of record in the file at the date of the 
veteran's death included the VA psychiatric examinations 
noted above.  A general medical examination had noted that he 
was blind in the left eye.  The remainder of the physical 
examination was essentially within normal limits.

A VA Aid and Attendance examination was conducted in 
September 2000.  He was noted to have esophageal cancer and 
PTSD; his spouse was acting as his aide and attendant.  His 
extensive weakness was causing difficulties with activities 
of daily living.  He was non-ambulatory due to this extensive 
weakness related to his advanced cancer.  He was not able to 
leave his home.  The diagnosis was adenocarcinoma of the GE 
(gastroesophageal) junction with advanced metastatic disease.

In order to determine whether the appellant heren is entitled 
to accrued benefits, it must be ascertained whether the 
veteran was entitled to an increase in monthly compensation 
at the aid and attendance rate based on the evidence in the 
file at the date of his death.  Based on this evidence, it is 
found that the veteran was not entitled to SMC at the aid and 
attendance rate.  The July 1992 VA examination showed that 
the veteran was blind in the left eye; however, there was no 
objective indication that he was so blind or nearly blind as 
to require the aid and attendance of another person.  The aid 
and attendance examination conducted in September 2000 did 
appear to show that he required the assistance of another; he 
was unable to perform activities of daily living or to even 
leave his home due to extreme physical weakness.  However, 
that weakened condition was not caused by the service-
connected PTSD but by his advanced, terminal cancer.  
Clearly, the veteran was not entitled to SMC at the aid and 
attendance rate at the time of his death.  As a consequence, 
the the preponderance of the evidence is against the 
appellant's claim for SMC at the aid and attendance rate for 
accrued benefits purposes.



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to SMC at the aid and attendance rate (for 
accrued-benefits purposes only) is denied.


REMAND

The appellant has also filed a claim for entitlement to TDIU 
(for accrued-benefits purposes).  In  reviewing the claims 
folder, the Board notes that the veteran had filed a claim 
for TDIU in September 2000.  The evidence in the file at the 
time of the veteran's death included a VA examination 
performed in September 1994.  This had noted that the veteran 
was unemployable because of the severity of his PTSD 
symptomatology.  Despite this evidence, the RO did not refer 
this case to Director, Compensation and Pension Service, for 
a determination as to entitlement to TDIU on an 
extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  The 
Board finds that such a referral must be considered by the RO 
prior to a final determination of the appellant's claim.

Accordingly, the case is REMANDED for the following action:

1.  Refer this case to the Director, 
Compensation and Pension Service, for a 
determination as to whether the veteran 
was entitled to TDIU on an extraschedular 
basis pursuant to 38 C.F.R. § 4.16(b) 
based on the evidence in the claims file 
at the time of the veteran's death.  

2.  Once the above-requested development 
has been completed, re-adjudicate the 
appellant's claim for TDIU (for accrued 
purposes).  If the decision remains 
adverse to the appellant, she and her 
representative must be provided with an 
appropriate supplemental statement of the 
case, and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


